


EXHIBIT 10.1

AMENDMENT NUMBER THREE TO CREDIT AGREEMENT

     THIS AMENDMENT NUMBER THREE TO CREDIT AGREEMENT (this “Amendment”), dated
as of July 31, 2013, is entered into by and among WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), each Lender party hereto, and DAEGIS INC., a Delaware
corporation (“Borrower”).

RECITALS

     A. Borrower, Agent and the financial institutions party thereto (the
“Lenders”) have previously entered into that certain Credit Agreement, dated as
of June 30, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower. Capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

     B. Borrower has requested that Agent and the Lenders (i) convert $3,000,000
of the outstanding principal balance of the Advances to the outstanding
principal balance of Term Loan A; (ii) convert $3,000,000 of the outstanding
principal balance of Term Loan B to the outstanding principal balance of Term
Loan A; and (iii) make certain other amendments to the Credit Agreement. The
Lender Group has agreed to such amendments and conversions pursuant to the terms
hereunder.

AMENDMENT

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

     1. Amendments to Credit Agreement. Effective upon the Third Amendment
Effective Date (as defined in Section 2 below):

          (a) Schedule 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in alphabetical order:

“Third Amendment” means that certain Amendment Number Three to Credit Agreement,
dated as of July 31, 2013, among Agent, each Lender, and Borrower.

“Third Amendment Effective Date” means July 31, 2013.

--------------------------------------------------------------------------------




          (b) Schedule 1.1 of the Credit Agreement is hereby amended by deleting
the definitions of “Credit Amount Multiplier”, “Maximum Revolver Amount”,
“Recurring Revenues”, “Term Loan A Amount”, and “Term Loan B Amount” therein and
replacing such definitions with the following:

“Credit Amount Multiplier” means (a) 1.05 for any date of determination through
and including April 30, 2014, and (b) 1.00 at all times on or after May 1, 2014.

“Maximum Revolver Amount” means $5,000,000.

“Recurring Revenues” means, with respect to any period, all recurring
maintenance revenues attributable to software licensed by Borrower or any of its
Subsidiaries and recurring subscription revenues generated by Borrower’s
eDiscovery division, which recurring revenues are earned during such period,
calculated on a basis consistent with the financial statements delivered to
Agent prior to the Closing Date.

“Term Loan A Amount” means $12,241,990.

“Term Loan B Amount” means $1,000,000.

          (c) The definition of “Base Rate Margin” in Schedule 1.1 of the Credit
Agreement is hereby amended by (i) replacing each reference therein to “Level
II” and replacing each such reference with “Level III” and (ii) deleting the
pricing grid in such definition and replacing such grid with the following:

Level Total Leverage Ratio Base Rate Margin for Base Rate Margin for Calculation
Base Rate Loans under all other Base Rate Term Loan B Loans I If the Total
Leverage Ratio 8.00 percentage points 3.50 percentage is less than 1.75:1.00
points II If the Total Leverage Ratio 8.50 percentage points 3.75 percentage is
greater than or equal to points 1.75:1.00 and less than   2.25:1.00 III If the
Total Leverage Ratio 9.00 percentage points 4.00 percentage is equal or greater
than points 2.25:1.00


          (d) The definition of “LIBOR Rate Margin” in Schedule 1.1 of the
Credit Agreement is hereby amended by (i) replacing each reference therein to
“Level II” and replacing each such reference with “Level III” and (ii) deleting
the pricing grid in such definition and replacing such grid with the following:

Level Total Leverage Ratio LIBOR Rate Margin for LIBOR Rate Margin Calculation
LIBOR Rate Loans for all other LIBOR under Term Loan B Rate Loans I If the Total
Leverage Ratio 9.00 percentage points 4.50 percentage is less than 1.75:1.00
points II If the Total Leverage Ratio 9.50 percentage points 4.75 percentage is
greater than or equal to points 1.75:1.00 and less than 2.25:1.00 III If the
Total Leverage Ratio 10.00 percentage points 5.00 percentage is equal or greater
than points 2.25:1.00


--------------------------------------------------------------------------------




          (e) Clause (a) of Section 2.2 of the Credit Agreement is hereby
amended by deleting such clause in its entirety and replacing it with the
following:

“(a) Term Loan A. On the Closing Date, each Lender with a Term Loan A Commitment
made (severally, not jointly or jointly and severally) term loans (collectively,
“Term Loan A”) to Borrower in an aggregate principal amount equal to
$12,000,000. The parties hereto acknowledge and agree that on the Third
Amendment Effective Date (i) immediately prior to the effectiveness of the Third
Amendment, the outstanding principal balance of Term Loan A was $6,241,990 and
the outstanding principal balance of the Advances was $5,500,000; (ii) upon the
effectiveness of the Third Amendment, $3,000,000 of the outstanding balance of
the Advances shall be reallocated to the aggregate outstanding principal balance
of Term Loan A; and (iii) upon such reallocation (and the reallocation described
in Section 2.2(b)) the outstanding principal balance of Term Loan A shall be
$12,241,990 and the outstanding principal balance of the Advances shall be
$2,500,000. The principal of Term Loan A shall be repaid on the following dates
and in the following amounts:

Date Installment Amount August 1, 2013 and the first day $306,050 of each
November, February, May, and August thereafter


The outstanding unpaid principal balance and all accrued and unpaid interest on
Term Loan A shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of Term Loan A in accordance with the
terms hereof. Any principal amount of Term Loan A that is repaid or prepaid may
not be reborrowed. All principal of, interest on, and other amounts payable in
respect of Term Loan A shall constitute Obligations.”

--------------------------------------------------------------------------------




          (f) Clause (b) of Section 2.2 of the Credit Agreement is hereby
amended by deleting such clause in its entirety and replacing it with the
following:

“(b) Term Loan B. On the Closing Date each Lender with a Term Loan B Commitment
made (severally, not jointly or jointly and severally) term loans (collectively,
“Term Loan B”) to Borrower in an aggregate principal amount equal to $4,000,000.
The parties hereto acknowledge and agree that on the Third Amendment Effective
Date (i) immediately prior to the effectiveness of the Third Amendment, the
outstanding principal balance of Term Loan B was $4,000,000; (ii) upon the
effectiveness of the Third Amendment, $3,000,000 of the outstanding principal
balance of Term Loan B shall be reallocated to Term Loan A; and (iii) upon such
reallocation the outstanding principal balance of Term Loan B shall be
$1,000,000. The outstanding unpaid principal balance and all accrued and unpaid
interest on Term Loan B shall be due and payable on the earlier of (i) the
Maturity Date, and (ii) the date of the acceleration of Term Loan B in
accordance with the terms hereof. Any principal amount of Term Loan B that is
repaid or prepaid may not be reborrowed. All principal of, interest on, and
other amounts payable in respect of Term Loan B shall constitute Obligations.”

          (g) Clause (c)(i) of Section 2.4 of the Credit Agreement is hereby
amended by deleting such clause in its entirety and replacing it with the
following:

          “(i) [Reserved].”

          (h) Section 7(a) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

“(a) Minimum TTM EBITDA. Achieve TTM EBITDA, measured on a quarter-end basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

Applicable Amount Applicable Period $5,100,000 For the 12 month period ending
July 31, 2013 $4,000,000 For the 12 month period ending October 31, 2013
$4,100,000 For the 12 month period ending January 31, 2014 $4,200,000 For the 12
month period ending April 30, 2014 $7,000,000 For the 12 month period ending
July 31, 2014 $9,500,000 For the 12 month period ending October 31, 2014
$13,500,000 For the 12 month period ending January 31, 2015 and on the last day
of each fiscal quarter thereafter


--------------------------------------------------------------------------------




          (i) Section 7(b) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

“(b) Minimum Liquidity. Maintain Liquidity at all times from May 31, 2013 up to
and including October 31, 2014, measured on a month-end basis, of at least
$5,000,000.”

          (j) Section 7(c) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

“(c) Minimum Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio,
measured on a fiscal quarter-end basis, of at least 1.1:1.0 for each of the
fiscal quarters ended January 31, 2015 and April 30, 2015.”

     2. Conditions Precedent to Amendment Number Three. This Amendment shall
become effective as of the date hereof (such date, the “Third Amendment
Effective Date”) upon satisfaction or waiver by the Lender Group of each of the
following conditions precedent:

          (a) Certain Documents. Agent shall have received (i) this Amendment,
duly executed by Borrower, Agent and each Lender and (ii) the Reaffirmation of
Guaranty attached hereto, duly executed by each Guarantor.

          (b) Representations and Warranties. Immediately after giving effect to
this Amendment, except to the extent any such representation and warranty solely
relates to an earlier specified date, the representations and warranties
contained in Section 3 below shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any portion
of any representation and warranty that already is qualified or modified by
materiality in the text thereof).

          (c) Amendment Fee. Agent shall have received an amendment fee in the
amount of $40,000, which fee shall be due and payable on the Third Amendment
Effective Date.

          (d) Fees and Expenses Paid. There shall have been paid to Agent and
each Lender all fees and expenses (including fees and expenses of counsel to
Agent) incurred in connection with this Amendment and the transactions
contemplated hereby, and all other fees and expenses due and payable on or
before the date hereof under any Loan Document shall have been paid.

--------------------------------------------------------------------------------




     3. Representations and Warranties. Borrower represents and warrants as
follows:

          (a) Authority. Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended hereby) to which it is a
party. The execution, delivery and performance by Borrower of this Amendment has
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene any law or any
contractual restrictions binding on Borrower.

          (b) Enforceability. This Amendment has been duly executed and
delivered by Borrower. This Amendment and the Credit Agreement (as amended or
modified hereby) is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect, except to the extent that (i) the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights or
general principles of equity or (ii) the availability of the remedies of
specific performance or injunctive relief are subject to the discretion of the
court before which any proceeding therefor may be brought.

          (c) Representations and Warranties. Immediately after giving effect to
this Amendment, the representations and warranties contained in the Credit
Agreement are true, complete and accurate in all respects as of the date hereof.

          (d) No Default. Immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

     4. No Waiver. The execution of this Amendment and any documents related
hereto shall not be deemed to be a waiver of any Default or Event of Default
under the Credit Agreement or breach, default or event of default under any Loan
Document, whether or not known to Agent or any of the Lenders and whether or not
existing as of the date hereof.

     5. Choice of Law and Venue; Jury Trial Waiver.

          (a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND
THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF
PARENT AND BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 5(b).

          (c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT
AND BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH OF PARENT AND BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AMENDMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

--------------------------------------------------------------------------------




     6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

     7. Reference to and Effect on the Loan Documents.

          (a) Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.

          (b) Except as specifically amended above, the Credit Agreement and all
other Loan Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower without defense,
offset, claim or contribution.

          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

          (d) To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

     8. Ratification. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.

     9. Estoppel. To induce Agent to enter into this Amendment and to continue
to make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
or any Guarantor as against Agent or any Lender with respect to the Obligations.

[The remainder of the page is intentionally left blank.]

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
date first above written.

BORROWER:   DAEGIS INC. a Delaware corporation,   By: /s/ Susan K. Conner  
Name:      Susan K. Conner Title:      Chief Financial Officer











Amendment Number Three to Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and sole Lender   By:  /s/ Chris Parker   Name:      Chris Parker Title:
     Vice President












Amendment Number Three to Credit Agreement

--------------------------------------------------------------------------------




REAFFIRMATION OF GUARANTY

Dated as of July 31, 2013

     The undersigned (each, a “Guarantor” and collectively, the “Guarantors”),
has executed a General Continuing Guaranty, dated as of June 30, 2011 (the
“Guaranty”), in favor of Wells Fargo Capital Finance, LLC (“Agent”), respecting
the obligations of Daegis Inc., a Delaware corporation (“Daegis”) under that
certain Credit Agreement dated as of June 30, 2011 by and between Daegis, the
Lenders signatory thereto and Agent, owing to the Lender Group under and
pursuant to the Loan Documents, as such obligations are defined in that certain
Amendment Number Three to Credit Agreement attached hereto (the “Amendment”).
Each Guarantor acknowledges the terms of the Amendment and reaffirms and agrees
that: (a) its Guaranty remains in full force and effect; (b) nothing in such
Guaranty obligates Agent to notify the undersigned of any changes in the loans
and financial accommodations made available to Borrower (as that term is defined
in the Amendment) or to seek reaffirmation of such Guaranty; and (c) no
requirement to so notify any of the undersigned or to seek reaffirmation in the
future shall be implied by the execution of this reaffirmation.




[Signature pages to follow.]











Reaffirmation of Guaranty

--------------------------------------------------------------------------------




GUARANTORS:   UNIFY INTERNATIONAL (US) CORPORATION, a Delaware corporation,  
By: /s/ Susan K. Conner   Name:      Susan K. Conner Title:      Chief Financial
Officer   STRATEGIC OFFICE SOLUTIONS, INC., a California corporation,   By: /s/
Susan K. Conner   Name:      Susan K. Conner Title:      Secretary & Treasurer  
AXS-ONE INC., a Delaware corporation,   By: /s/ Susan K. Conner   Name:
     Susan K. Conner Title:      Secretary & Treasurer







Reaffirmation of Guaranty

--------------------------------------------------------------------------------